 1   CHRISTENSEN JAMES & MARTIN
     EVAN L. JAMES, ESQ. (7760)
 2   KEVIN B. ARCHIBALD, ESQ. (13817)
 3   7440 W. Sahara Avenue
     Las Vegas, Nevada 89117
 4   Telephone: (702) 255-1718
     Facsimile: (702) 255-0871
 5   Email: elj@cjmlv.com, kba@cjmlv.com
 6   BREDHOFF & KAISER
 7   BRUCE R. LERNER, ESQ. (admitted pro hac vice)
     JACOB KARABELL, ESQ. (admitted pro hac vice)
 8   805 15th Street N.W., Suite 1000
     Washington, D.C. 20005
 9   Telephone: (202) 842-2600
     Facsimile: (202) 842-1888
10
     Email: blerner@bredhoff.com, jkarabell@bredhoff.com
11
     Attorneys for Defendants Amalgamated Transit Union
12   International, James Lindsay III, Lawrence J. Hanley,
     Antonette Bryant, Terry Richards, Carolyn Higgins,
13   Keira McNett, Daniel Smith, and Tyler Home
14
                                 UNITED STATES DISTRICT COURT
15                                    DISTRICT OF NEVADA

16   JOSE MENDOZA JR., individually and as             CASE NO.: 2:17-cv-02485-JCM-CWH
     a member and on behalf of the
17   AMALGAMATED TRANSIT UNION                         STIPULATION AND ORDER TO
     LOCAL 1637, a non-profit corporation,             EXTEND DEFENDANTS’ DEADLINE
18
                            Plaintiff,                 TO FILE ANSWER (First Request)
19   vs.
20   AMALGAMATED TRANSIT UNION
     INTERNATIONAL (“ATU”) et al.
21
           Defendants.
22

23
             Defendants Amalgamated Transit Union et al., by and through their counsel of record,
24
     Jacob Karabell, Esq.; and Plaintiff Jose Mendoza Jr., by and through his counsel of record,
25
     Michael Mcavoyamaya, Esq., stipulate and agree as follows:
26

27

28
 1         Whereas on September 19, 2018, the Court denied Defendants’ Motion to Dismiss

 2   Counts One and Two of Plaintiff’s Complaint;

 3         Whereas the deadline for the remaining Defendants to file an Answer to Counts One and

 4   Two of Plaintiff’s Complaint is October 3, 2018, pursuant to Fed. R. Civ. P. 12(a)(4);

 5         Whereas to accommodate Defendants’ need for additional time to confer with their

 6   clients and prepare an Answer, the parties have agreed to extend the deadline for Defendants to

 7   file their Answer to October 17, 2018.

 8   ///

 9         It Is Hereby Stipulated that the deadline for Defendants to file an Answer to Plaintiff’s

10   Complaint be extended from October 3, 2018 to October 17, 2018.

11

12

13
      SO STIPULATED                                SO STIPULATED
14

15    DATED this 1st day of October, 2018.         DATED this 1st day of October, 2018.

16    MICHAEL J. MCAVOYAMAYA, ESQ.                 BREDHOFF & KAISER, P.L.L.C.
17    By: /s/ Michael J. Mcavoyamaya               By: /s/ Jacob Karabell
      Michael J. Mcavoyamaya, Esq.                 Admitted pro hac vice
18
      Nevada Bar No. 14082                         805 15th Street N.W., Suite 1000
19    4539 Paseo Del Ray                           Washington, DC 20005
      Las Vegas, NV 89121
20
      Counsel for Plaintiff                        Counsel for Defendants
21

22

23                                               IT IS SO ORDERED:

24                                               __________________________________________
                                                 UNITED STATES MAGISTRATE JUDGE
25
                                                           October 2, 2018
                                                 DATED: __________________________________
26

27

28
                                                   -1‐ 
